DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 07/15/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is unclear what is within the scope of “a hydrocarbon chain material with at least 4 carbon atoms along its chain length.”  The original disclosure provides no guidance and so the metes and bounds of the claim cannot be reasonably ascertained.
Claim 10 recites the limitation "the solution styrene- butadiene rubber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation "the solution styrene butadiene rubber" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the solution-polymerized styrene butadiene rubber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the solution styrene-butadiene rubber" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1–5, 7–9, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2007-145898 A, machine translation) in view of Wideman et al. (US 5760114 A) and Hsu et al. (US 2006/0183831 A1), as evidenced by Korth et al. (US 2003/0083516A1).
	With respect to claims 1, 2, 14, and 15, Matsuura teaches a rubber composition for coating a rubber cord, the rubber composition comprising a rubber component containing 50 weight percent or more of natural rubber and 50 weight percent of less of solution-polymerized styrene-butadiene rubber (SSBR); and, per 100 parts of the rubber component (phr), 30 to 100 phr silica and 5 to 35 phr carbon black. Id. at claim 1.  The silica is prepared by a wet method (e.g., a precipitated silica); and the examples Id. at ¶ 21, 41.
	Matsuura Par. 31 teaches including a silane coupling agent with the silica, but is silent as to where i) the precipitated silica is pre-silanized; and ii) the wire coat composition contains a cobalt salt as claimed.
	As to i), Hsu teaches a rubber composition comprising 100 phr of at least one conjugated diene-based elastomer comprising (a) from 50 to 100 phr of cis-1,4-polyisoprene rubber and (b) from zero to about 50 phr of at least one additional conjugated diene-based elastomer; and from about 25 to about 120 phr of reinforcing filler comprised of about from 20 to about 115 phr of precipitated silica aggregates and from about 5 to about 70 phr of rubber reinforcing carbon black, wherein the precipitated silica aggregates is a precipitated silica pre-treated with coupling agent and a modifier (fatty alcohol or epoxidized soybean oil).  Id. at claim 1.  The modifier functions as a wetting agent or hydrophobating agent for the precipitated aggregates.  Id. at ¶¶ 21, 76.  The coupling agent is more particularly a silane coupling agent like a bis(ω-trialkoxysilylalkyl)polysulfide having about 2 to about 4 sulfur atoms in its polysulphidic bridge, or a ω-mercaptoalkyltrialkoxysilane.  Id. at ¶¶ 30–33.  The pre-treated precipitated silica advantageously improves the processability of the cis-1,4-polyisoprene rubber-rich composition by reducing degradative hot high shear mixing as compared to prior art compositions (which add coupling silane agent directly to the composition mixture).  Id. at ¶¶ 3–4, 42.
	Given that Matsuura and Hsu are both directed silica reinforced cis-1,4-polyisoprene rubber compositions and the advantages of the pre-silanized precipitated silica taught by Hsu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a pre-silanized precipitated silica in order to improve composition processability and minimize degradative high heat mixing.
	As to ii), Wideman teaches that it is known in the art to include organo-cobalt compounds as adhesion promoters.  Id. at col. 1, 6–12.  These compounds are included in the natural rubber or synthetic polyisoprene-rich composition of Wideman in an amount of 0.2 to 5 phr, depending upon the organo-cobalt compound selected. Id. at col. 5, ll. 37–41.  The resulting composition is suitable as a wire coat composition.  Id. at col. 6, ll.12–13.

	With respect to claim 3, Matsuura teaches including accelerator along with conventional additives like zinc oxide, but is silent as to the amount of zinc oxide.  Id. at ¶ 36.
	Wideman teaches zinc oxide is a conventional additive for the wire coat convention and includes about 1 to about 14 phr of the zinc oxide as accelerator-activator for the composition.  Id. at col. 2, ll. 64–65.
	Given that Matsuura and Wideman both teach zinc oxide as a conventional additives, it would have been obvious to a person having ordinary skill in the art to include zinc oxide within the claimed range so that it functions as an accelerator-activator.
	With respect to claim 4, Matsuura teaches including 2 to 6 phr of sulfur.  Id. at ¶ 35.
	With respect to claim 5, Masturra does not require resin in its composition, e.g., less than 5 phr of resin.  
	With respect to claim 7, Matsuura teaches bis(3-triethoxysilylpropyl)disulfide as silane coupling agent.  Id. at ¶ 31.
	With respect to claim 8, Matsuura teaches a precipitated silica, but is silent as to where it is pre-hydrophobated with a hydrocarbon chain material as claimed.
	Hsu teaches precipitated silica aggregates that are precipitated silica pre-treated with a coupling agent and a modifier (fatty alcohol or epoxidized soybean oil).  Id. at claim 1.  The fatty alcohol has 8 to 18 carbons, like 1-octanol or 1-octacosonal.  Id. at ¶ 29.  The modifier functions as a hydrophobating agent for the precipitated aggregates.  Id. at ¶¶ 21, 76.  The coupling agent is more particularly a silane coupling agent.  Id. at ¶¶ 30–33.  The pre-treated precipitated silica advantageously improves processability of the cis-1,4-polyisoprene rubber-rich composition by reducing degradative hot high shear mixing as compared to prior art mixtures.  Id. at ¶¶ 3–4, 42.
	Given that Matsuura and Hsu are both directed silica reinforced cis-1,4-polyisoprene rubber compositions and the advantages of the pre-silanized precipitated silica taught by Hsu, it would have 
	With respect to claim 9, Matsuura does not require oil in its composition, e.g., less than 5 phr of oil.  Hsu employs no more than 4.4 phr of epoxidized soybean oil hydrophobating agent.  Hsu at Table 2.
	With respect to claim 21, Matsuura teaches a tire having a carcass in which the carcass cord is coated with the rubber composition therein.  Id. at ¶ 39.

Claims 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2007-145898 A, machine translation), Wideman et al. (US 5760114 A), and Hsu et al. (US 2006/0183831 A1) as applied to claim 1 above, and further in view of Forciniti et al. (US 2016/0200899 A1).
	With respect to claims 10 and 11, Matsuura teaches that the SSBR styrene content is 5 to 45 percent to avoid inferior wear resistance; and the vinyl content is 20 to 65 percent for optimal low heat generation without reduced rolling resistance. Id. at ¶ 15.   The reference, however, is silent as to the glass transition temperature (Tg) of the SSBR.
	Forciniti teaches that glass transition temperature is a function of the SSBR styrene content.  Id. at ¶ 17.  A low styrene-content SSBR (e.g., about 12 to about 20 percent) is characterized by a Tg of about -68° to about -72°C, which is desirable for promoting abrasion resistance of the polyisoprene-rich composition.  Id.  This SSBR may be tin-coupled.  Id. at ¶ 31.
	Given that Matsuura and Forciniti are both directed to polyisoprene-rich compositions containing SSBR and the advantages of the SSBR of Forciniti, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an SSBR having a Tg within the claimed range in order to promote abrasion resistance.
	With respect to claim 12, Matsuura teaches that its SSBR can be terminally modified with functional groups like a hydroxyl, carboxyl, or amino group to facilitate interaction with silica, but is silent as to where the SSBR is thio-functionalized.
Id. at ¶ 30.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Given that Matsuura teaches functionalizing SSBR to increase its interaction with precipitated silica and the advantages of the thiol-functionalized SSBR taught by Forciniti, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instead employ a thiol-functionalized SSBR in order to facilitate interaction with precipitated silica.
	With respect to claim 13, Matsuura teaches that the SSBR styrene content is 5 to 45 percent to avoid inferior wear resistance; and the vinyl content is 20 to 65 percent for optimal low heat generation without reduced rolling resistance. Id. at ¶ 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 2, 5, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/904034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of ‘034 discloses a ply coat rubber composition, the rubber composition comprising 60 to100 phr of natural rubber, up to 40 phr synthetic polyisoprene, 30 to 80 phr of pre-silanized precipitated silica, 0.2 to 2 phr of cobalt salt, 0 to 15 phr of carbon black, 0 to 5 phr of a resin, and 0 to 8 phr of oil.
Claim 2 of ‘034 differs from the present claim only because recites a “ply coat rubber composition” rather than a “wire coat rubber composition.”
	The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  Here, ‘034 defines a “ply” as comprising “a rubber composition coating added to a wire material” and exemplifies a ply as “a plurality of essentially parallely extending metal wires coated with the rubber composition.”  ‘034 Spec. at 14.
	As such, one of ordinary skill in the art would reasonably understand that the “ply coat rubber composition” is more particularly a wire coat rubber composition.


Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/904034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘034 specifies that the ply rubber composition further comprises 1 to 20 phr of zinc oxide and/or 1 o 15 phr of sulfur.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/904034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of ‘034 discloses that the pre-silanized precipitated silica has a CTAB adsorption surface area within the range 130 m2/g to 210 m2/g.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/904034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘034 discloses that said pre-silanized precipitated silica is precipitated silica pre-reacted with a sulfur-containing silane which is comprised of bis(3-triethoxysilylpropyl)polysulfide containing an average of from 2 to 5 connecting sulfur atoms in its polysulfidic bridge, or an alkoxyorganomercaptosilane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/904034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of ‘034 discloses that the surface of said pre-silanized precipitated silica is pre-hydrophobated with a hydrocarbon chain material having at least 4 carbon atoms along its chain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/904034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of ‘034 discloses a tire having one or more of a belt ply, a carcass ply, an overlay ply, and a ply strip, wherein at least one of the plies or ply strip comprises a rubber composition comprising: 60 to100 phr of natural rubber, up to 40 phr synthetic polyisoprene, 30 to 80 phr of pre-silanized precipitated silica, 0.1 to 5 phr of cobalt salt, 0 to 15 phr of carbon black, 0 to 5 phr of a resin, and 0 to 8 phr of oil.
Claim 2 of ‘034 differs from the present claim only because recites a “plies” or “ply strip,” but not that each comprises wires coated with the ply coat rubber composition.
	The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  Here, ‘034 defines a “ply” or “ply strip” as comprising “a rubber composition coating added to a 
	As such, one of ordinary skill in the art would reasonably understand that the “ply” or “ply strip” more particularly wires coated with the ply coat rubber composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/119542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘542 discloses a non-vulcanized rubber composition comprising: 90 to 100 phr of cis 1,4-polyisoprene, 10 to 40 phr of pre-silanized precipitated silica, 10 to 40 phr of carbon black, 0.1 to 5 phr of a cobalt salt, and 1 to 15 phr of a resinous reaction product of a methylene donor composition and a methylene acceptor composition.
Claim 1 of ‘542 differs from the present claims because it recites a “non-vulcanized rubber composition” rather than a “wire coat rubber composition.”
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, ‘542 explains that its composition is “desirable as rubber coat compositions in plies or ply stripes for tires.”  ‘542 Spec. at 2.
	Therefore, it would have been obvious to a person having ordinary skill in the art that the “non-vulcanized rubber composition” is more particularly a wire coat rubber composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/119542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of ‘542 discloses that the pre-silanized precipitated silica has a CTAB adsorption surface area within the range 130 m2/g to 210 m2/g.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/119542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 or ‘542 discloses that the sulfur-containing silane is comprised of bis(3-triethoxysilylpropyl)polysulfide containing an average of from 2 to 5 sulfur atoms in its polysulfidic bridge.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/119542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of ‘542 discloses a tire having a rubber ply or rubber ply strip, wherein the rubber ply or rubber ply strip is comprised of the rubber composition therein.
Claim 20 of ‘542 differs from the present claim because it does not specify that the ply or ply strip is comprised of wires being coated with the rubber composition.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention 
Therefore, it would have been obvious to a person having ordinary skill in the art that the ply or ply strip is comprised of wires coated with the rubber composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763